NO. 07-06-0047-CV



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL D



JUNE 22, 2006



______________________________





IN THE MATTER OF T.P.M.





_________________________________



FROM THE 31ST DISTRICT COURT OF HEMPHILL COUNTY;



NO. 133; HONORABLE STEVEN R. EMMERT, JUDGE



_______________________________



Before QUINN, C.J., and REAVIS and CAMPBELL, JJ.

MEMORANDUM OPINION

Appellant T.P.M., a juvenile, appeals from a modified disposition order adjudging he engaged in delinquent conduct and committing him to the Texas Youth Commission for an indeterminate sentence not to exceed his 21st birthday.  In presenting this appeal,
 
 T.P.M.'s appointed counsel
 has filed an 
Anders
(footnote: 1) brief in support of a motion to withdraw.  We grant counsel’s motion and affirm.

In support of his motion to withdraw, counsel certifies he has diligently reviewed the record, and in his opinion, the record reflects no reversible error upon which an appeal can be predicated.  Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967); Monroe v. State, 671 S.W.2d 583, 585 (Tex.App.–San Antonio 1984, no pet.).
 Thus, he concludes the appeal is frivolous.  In compliance with High v. State, 573 S.W.2d 807, 813 (Tex.Cr.App. 1978), counsel has candidly discussed why, under the controlling authorities, there is no error in the juvenile
 court's judgment.  Counsel has also shown that he sent a copy of the brief to appellant and informed appellant that, in counsel's view, the appeal is without merit.  In addition, counsel has demonstrated that he notified appellant of his right to review the record and file a 
pro se
 response if he desired to do so.  Appellant did not file a response.  Neither did the State favor us with a brief.

By his 
Anders
 brief, counsel raises several grounds that he believes could plausibly support an appeal.  
We have reviewed these grounds and 
have also made an independent review of the entire record to determine whether there are any other arguable grounds which might support an appeal.  
See
  Penson v. Ohio, 488 U.S. 75, 109 S. Ct. 346, 102 L. Ed. 2d 300 (1988); Bledsoe v. State, 178 S.W.3d 824 (Tex.Cr.App. 2005).  We have found no reversible grounds and agree with counsel that the appeal is frivolous.

Accordingly, counsel's motion to withdraw is hereby granted and the juvenile court’s judgment is affirmed.

Don H. Reavis

    Justice

Do not publish.
 

FOOTNOTES
1:Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).